DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed 12/23/2019, 02/19/2020, 09/29/2020 and 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Status of the Claims
	Claims 1-22 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 10, 12, 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim.1 discloses “first area of a plurality of first areas” in line 2, and further discloses “the pass-through path comprises a first area”, in line 8, which renders the claims indefinite, as its not clear if a first 
	Claim.4 discloses “obtaining at least one task type to be executed in response to the pass-through”, it’s not clear from this limitation that at least one task type is obtained when the pass-through path is passed through or at least one task type is to be executed when the pass-through path is passed through. Appropriate correction required.
	Claim.8 discloses “obtaining a plurality of task types to be executed in response to the pass-through”, it’s not clear from this limitation that a plurality of task types are obtained when the pass-through path is passed through or a plurality of task types are to be executed when the pass-through path is passed through. Appropriate correction required.
	Claim.10 discloses “a signal quality interval”, it’s not clear as “signal quality” can be measured/understood as a relative strength of a signal and “interval” usually describes a space between two things in terms of timing. Appropriate correction required.
Claim.12 discloses “first area of a plurality of first areas”, and further discloses “the pass-through path comprises a first area”, which renders the claims indefinite, as its not clear if a first area is discloses in the claim 12 are same or not, if both are same then needs to correct the antecedent basis and if they are different needs to clarify. Appropriate correction required.
	Claim.21 discloses “a signal quality interval”, it’s not clear as “signal quality” can be measured/understood as a relative strength of a signal and “interval” usually describes a space between two things in terms of timing. Appropriate correction required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1 thru 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process of path planning. This judicial exception is not integrated into a practical application because the claim limitations obtaining distance of each first area of a plurality of firs area and a signal quality of a wireless signal, obtaining a start location and a target location and determining a pass-through path from the start location to the target location.  This is a mental process that may still require a computer/processor to perform the claimed functions.  The processor is recited in the applicant’s disclosure (processor 814 of figure 13) and may be a general purpose computer (specification, paragraph 210).  The claim limitations do not provide a practical application of the abstract idea (mental process).  The limitations perform obtaining data such as distance of each first area, signal quality of a wireless signal in each first area, obtaining a start location and a target location and based on these information determine a pass-through path from the start location to the target location.  A general purpose computer performs these same actions.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the dependent claims 2-11.  These limitations do not provide a practical application because they merely determine a path between two locations based on the obtained data.  There is no action or control of the any device by using any processor or computer.  The other dependent claims are directed to defining the previously claimed elements and the functions without providing a practical application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ruuspakka (US20150197010A1) .
	Claim.1 Ruuspakka discloses a path planning method (see at least abstract, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device, and determining a path to a target locations, fig.4-5, p54-71), comprising: obtaining, based on a pass-through distance of each first area of a plurality of first areas (see at least fig.4-5, p55-61, the plurality of areas are represented by the respective areas that would cover the robot by navigating through the respective paths 405, 410, 415, 420) and a signal quality of a wireless signal in each first area (see at least fig.4-5, p55-58, signal quality maps are associated or aligned, p61), a pass-through cost for passing through each first area (see at least fig.4-5, p55-58, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61); obtaining a start location (see at least fig.1-2, p55, the current location of the robotic device may be identified in relation to the aligned or associated maps, and a path can be computed from the current location of the robotic device location to a target location 165) and a target location (see at least fig.1-2, p55, the current location of the robotic device may be identified in relation to the aligned or associated maps, and a path can be computed from the current location of the robotic device location to a target location 165); and performing path planning (see at least 
	Claim.2 Ruuspakka discloses wherein the method further comprises generating a signal quality map based on the pass-through cost for passing through each first area, wherein the signal quality map comprises the pass-through each first area and marks the signal quality of the wireless signal in each first area, wherein performing the path planning based on the pass-through path from the start location to the target location comprises determining the pass-through path based on the pass-through cost for passing through each first area and the signal quality map (see at least fig.4-5, p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.3 Ruuspakka discloses wherein obtaining, based on the pass-through distance of each first area and the signal quality of the wireless signal in each first area, the pass-through cost for passing through each first area comprises: determining, based on the pass-through distance of each first area, a first pass-through cost component corresponding to the pass-through distance of each first area; determining, based on the signal quality of the wireless signal in each first area, a second pass-through cost component corresponding to the signal quality of the wireless signal in each first area; and 
	Claim.4 Ruuspakka discloses wherein the method further comprises obtaining at least one task type to be executed in response to the pass-through path being passed through, wherein determining, based on the signal quality of the wireless signal in each first area, the second pass-through cost component corresponding to the signal quality of the wireless signal in each first area comprises obtaining, based on a signal quality of at least one type of available wireless signal related to each of the at least one task type in each first area, a second pass-through cost component corresponding to each task type at each first area (see at least fig.4-5,9-11B, p45-46, wireless network 100, p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71), wherein calculating, based on the first pass-through cost component and the second pass-through cost component corresponding to each task type at each first area, the pass-through cost for passing through each first area comprises calculating, based on the first pass-through cost component and the second pass-through cost component corresponding to each task type at each first area, a pass-through cost for passing through each first area in response to each task type being executed, and wherein performing the path planning based on the pass-through cost for passing through each first area comprises determining, based on the pass-through cost for passing through each first area in response to each task type being executed, a pass-through path used for executing each task type (see at least fig.4-5,9-11B p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).

	Claim.6 Ruuspakka discloses wherein determining the second pass-through cost component corresponding to the first task type in each first area comprises determining, based on a signal quality of a type of wireless signal with a highest signal quality and that is associated with the available wireless signal of the first task type in each first area, the second pass-through cost component corresponding to the first task type in each first area, and wherein type of wireless signal with the highest signal quality and that is associated with the available wireless signal of the first task type in the first area meets a wireless signal requirement of the first task type (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,   p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.7 Ruuspakka discloses wherein the method further comprises determining a second area, wherein the signal quality of the type of wireless signal with the highest signal quality and that is associated with the available wireless signal of the first task type in the second area does not meet the wireless signal requirement of the first task type; and wherein the second area is considered an obstacle 
	Claim.8 Ruuspakka discloses further comprising obtaining a plurality of task types to be executed in response to the pass-through path being passed through, wherein obtaining, based on the signal quality of the wireless signal in each first area, the second pass-through cost component corresponding to the signal quality of the wireless signal in each first area comprises obtaining, based on a signal quality of at least one type of available wireless signal of each of the plurality of task types in each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71), wherein calculating, based on the first pass-through cost component and the second pass-through cost component, the pass-through cost component and the second pass-through cost component corresponding toe all of the plurality of task types in each first area, a pass-through cost corresponding toe all of the plurality of task types in each first area, and wherein performing the path planning based on the pass-through cost for passing through each first area comprises determining, based on the pass-through cost corresponding to all of the plurality of task types in each first area, the pass-through path used for executing the plurality of task types (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).

	Claim.10 Ruuspakka discloses wherein determining, based on the signal quality of the wireless signal in each first area, the second pass-through cost component corresponding to the signal quality of the wireless signal in each first area comprises determining, based on a signal quality of the wireless signal in each first area and a correspondence between a signal quality interval of the wireless signal and the first pass-through cost component, the second pass-through cost component in each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.11 Ruuspakka discloses wherein obtaining, based on the pass-through distance of each first area and the signal quality of the wireless signal in each first area, the pass-through cost for passing through each first area comprises: obtaining, in a statistical manner based on the pass-through distance of each first area and the signal quality that is of wireless signals in each first area and obtained at a 
	Claim.12 Ruuspakka discloses a path planning apparatus (see at least abstract, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device, and determining a path to a target locations, fig.4-5, p54-71), comprising: a memory configured to store instructions (see at least fig.7, p77-78); and a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to (see at least fig.7, p77-78): obtain, based on a pass-through distance of each first area of a plurality of first areas (see at least fig.4-5, p55-61, the plurality of areas are represented by the respective areas that would cover the robot by navigating through the respective paths 405, 410, 415, 420) and signal qualify of a wireless signal in each first area (see at least fig.4-5, p55-58, signal quality maps are associated or aligned, p61), a pass-through cost for passing through each first area (see at least fig.4-5, p55-58, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61); obtain a start location (see at least fig.1-2, p55, the current location of the robotic device may be identified in relation to the aligned or associated maps, and a path can be computed from the current location of the robotic device location to a target location 165) and a target location (see at least fig.1-2, p55, the current location of the robotic 
	Claim.13 Ruuspakka discloses wherein the instructions further cause the processor to be configured to: generate a signal quality map based on the pass-through cost for passing through each first area, wherein the signal quality map comprises the pass-through cost for passing through each first area and is used to mark the signal quality of the wireless signal in each first area; and determine the pass-through path based on the pass- through cost for passing through each first area based on the signal quality map (see at least fig.4-5, p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.14 Ruuspakka discloses wherein the instructions further cause the processor to be configured to:  539425-v2/4657-888009Atty. Docket No.: 4657-88800 (85257943US04) determine, based on the pass-through distance of each first area, a first pass-through cost component corresponding to the pass-through distance of each first area; determine, based on the signal quality of the wireless signal in each first area, a second pass-through cost component corresponding to 
	Claim.15 Ruuspakka discloses wherein the instructions further cause the processor to be configured to: obtain at least one task type to be executed in response to the pass-through path being passed through; obtain, based on a signal quality of at least one type of available wireless signal related to each of the at least one task type in each first area, a second pass-through cost component corresponding to each task type at each first area (see at least fig.4-5,9-11B, p45-46, wireless network 100, p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71); and calculate, based on the first pass-through cost component and the second pass-through cost component corresponding to each task type at each first area, a pass-through cost for passing through each first area when each task type is executed; and determine, based on the pass-through cost for passing through each first area in response to each task type being executed, the pass-through path used for executing each task type (see at least fig.4-5,9-11B p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.16 Ruuspakka discloses wherein the at least one task type comprises a first task type, and wherein the instructions further cause the processor to be configured to determine, based on a signal quality of type of wireless signal with a signal quality meeting a predetermined condition and that is associated with an available wireless signal of the first task type in each first area, a second pass-through cost component corresponding to the first task type in each first area (see at least fig.4-5,9-11B, p5, 
	Claim.17 Ruuspakka discloses wherein the instructions further cause the processor to be configured to determine, based on a signal quality of a type of wireless signal with a highest signal quality and that is associated with the available wireless signal of the first task type in each first area, the second pass-through cost component corresponding to the first task type in each first area, and wherein the type of wireless signal with the highest signal quality and that is associated with the available wireless signal of the first task type in the first area meets a wireless signal requirement of the first task type (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,   p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.18 Ruuspakka discloses wherein the instructions further cause the processor to be configured to determine second area, wherein the signal quality of the type of wireless signal with the highest signal quality and that is associated with the available wireless signal of the first task type in the second area does not meet the wireless signal requirement of the first task type, wherein the second area is considered an obstacle during the path planning (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,   p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).

	Claim.20 Ruuspakka discloses wherein the instructions further cause the processor to be configured to:  539425-v2/4657-8880012Atty. Docket No.: 4657-88800 (85257943US04) obtain, based on a signal quality of at least one type of available wireless signal of each of the plurality of task types in each first area, a second pass-through cost component corresponding to each task type in each first area; and perform weighted processing on a plurality of second pass-through cost components corresponding to the plurality of task types in each first area to obtain the second pass- through cost component corresponding to all of the plurality of task types in the first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths 
	Claim.21 Ruuspakka discloses wherein the instructions further cause the processor to be configured to determine, based on a signal quality of the wireless signal in each area and a correspondence between a signal quality interval of the wireless signal and the first pass-through cost component, the second pass-through cost component in each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
	Claim.22 Ruuspakka discloses wherein the instructions further cause the processor to be configured to: obtain, in a statistical manner based on the pass-through distance of each first area and the signal quality that is of wireless signals in each first area and obtained at a plurality of times, the pass-through cost for passing through each first area; or obtain, in real time based on the pass-through distance of each first area and real-time signal quality of the wireless signal in each first area, the pass-through cost for passing through each first area; or  539425-v2/4657-8880013Atty. Docket No.: 4657-88800 (85257943US04) obtain, based on the pass-through distance of each first area and a predicted signal quality of the wireless signal in each first area, the pass-through cost for passing through each first area (see at least fig.4-5,9-11B, p5, evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device,  p55-60, signal quality maps are associated or aligned such that path plans and access point switching plans may take into account multiple factors such as distance, signal quality, access point switching cost, and so on, p61-71).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662